Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered October 3, 2002, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court’s verdict, which rejected defendant’s agency defense, was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evi*157dence established that defendant acted for his own benefit in promoting and negotiating the sale (see People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]). Concur—Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.